A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/20 has been entered. 
Claims 2, 3, 6, and 10-15 have been canceled.  Claims 1, 4, 5, 7-9, and 16-18 are still at issue and are present for examination.
Applicants' arguments filed on 12/22/20, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claims 1, 4, 5, 7-9, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule." 

These claims are directed to methods of producing a genus of diamines by culturing a Yarrowia lipolytica microorganism deleted for any one or more of a genus of fatty aldehyde dehydrogenase genes and any one or more of a genus of acyl-CoA oxidase genes and transformed with any ω-transaminase gene. The specification teaches the structure of only 6 representative species of such recombinant microorganism, all of which are Yarrowia lipolytica strains transformed with the ω-transaminase gene of SEQ ID NO:11 and with all of the acyl-CoA oxidases of SEQ ID NOS: 5-10 and the fatty aldehyde dehydrogenases of SEQ ID NOS 1, 2, and 4 deleted and in some of which the fatty aldehyde dehydrogenase SEQ ID NO:3 is also deleted all of which have been shown to be useful for producing 1,12-diaminododecane from dodecane.  The specification fails to teach which combinations 
	Applicants argue that US 8,753,853 is evidence of the written description being met without explicitly describing every possible iteration of a claimed invention.  However, this is not persuasive as the office has never required that every possible iteration of the claimed invention be described but 
	Applicants argue that the declaration of Dr. Ahn shows that diamines can be produced when other alkanes having a different number of carbons are used as substrate with the microorganisms described in the specification.  The declaration has been considered and shows that the production of diaminododecane from dodecane is representative of the production of an 8-16 carbon diamine from an 8-16 carbon alkane for the Yarrowia lipolytica strains transformed with the ω-transaminase gene of SEQ ID NO:11 and with all of the acyl-CoA oxidases of SEQ ID NOS: 5-10 and the fatty aldehyde dehydrogenases of SEQ ID NOS 1, 2, and 4 deleted.  However, none of the claims are limited to such methods and for the reasons previously discussed the disclosed embodiments (even considering the showing of the declaration) are not representative of the claimed genera of methods.
Applicants argue that the examples of the specification confirm that diamines compounds can be produced in Yarrowia lipolytica even though exogenous transaminases are applied and thus a .
Claims 1, 4, 5, 7-9, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of producing an 8-16 carbon diamine by culturing a Yarrowia lipolytica strain deleted for the acyl-CoA oxidases of SEQ ID NOS: 5-10 and the fatty aldehyde dehydrogenases of SEQ ID NOS 1, 2, and 4 and transformed with the ω-transaminase gene of SEQ ID NO:11 in the presence of an 8-16 carbon alkane, does not reasonably provide enablement for methods of producing any medium chain diamne by culturing a Yarrowia lipolytica deleted for any one or more of the fatty aldehyde dehydrogenase genes FALDH1, FALDH2, FALDH3, or FALDH4 and any one or more of the acyl-CoA oxidase genes ACO1, ACO2, ACO3, ACO4, ACO5, or ACO6 and .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 1 is so broad as to encompass methods of producing any C8-C16 diamine by culturing a Yarrowia lipolytica deleted for any one or more of the fatty aldehyde dehydrogenase genes FALDH1, FALDH2, FALDH3, or FALDH4 and any one or more of the acyl-CoA oxidase genes ACO1, ACO2, ACO3, ACO4, ACO5, or ACO6 and transformed with any ω-transaminase gene in the presence of any C8-C16 fatty alcohol or alkane.  Claims 4, and 5 limit the scope of fatty aldehyde dehydrogenase genes deleted, claims 7-8 limit the scope of acyl-CoA oxidase genes deleted, claim 16 limits the scope of substrate used and claims 17 and 18 limit the scope of diamine produced but each of claims 4-5, 7-9, and 16-18 limit the scope of only one of the variable of the claimed method without limitation of the others.  The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of combinations of fatty aldehyde dehydrogenase genes and acyl-CoA oxidase genes to be deleted, ω-transaminase gene introduced, substrate utilized and diamine product produced broadly encompassed by the claims.  Yarrowia lipolytica strains transformed with the ω-transaminase gene of SEQ ID NO:11 and with all of the acyl-CoA oxidases of SEQ ID NOS: 5-10 and the fatty aldehyde dehydrogenases of SEQ ID NOS 1, 2, and 4 deleted and in some of which the fatty aldehyde dehydrogenase SEQ ID NO:3 is also deleted are capable of producing 1,12-diaminododecane from dodecane.
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions 
 The specification does not support the broad scope of the claims which encompass methods of producing any C8-C16 diamine by culturing a Yarrowia lipolytica deleted for any one or more of the fatty aldehyde dehydrogenase genes FALDH1, FALDH2, FALDH3, or FALDH4 and any one or more of the acyl-CoA oxidase genes ACO1, ACO2, ACO3, ACO4, ACO5, or ACO6 and transformed with any ω-transaminase gene in the presence of any C8-C16 fatty alcohol or alkane because the specification does not establish: (A) what combinations of the fatty aldehyde dehydrogenase genes FALDH1, FALDH2, FALDH3, or FALDH4 and the acyl-CoA oxidase genes ACO1, ACO2, ACO3, ACO4, ACO5, or ACO6 must be deleted in Yarrowia lipolytica to disable the ω- and β-oxidation pathways thereof, (B) what substrates are suitable as a substrate for any ω-transaminase to produce a C8-C16 diamine (C) what substrates can be used by what ω-transaminases to produce any medium chain 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including methods of producing any C8-C16 diamine by culturing a Yarrowia lipolytica deleted for any one or more of the fatty aldehyde dehydrogenase genes FALDH1, FALDH2, FALDH3, or FALDH4 and any one or more of the acyl-CoA oxidase genes ACO1, ACO2, ACO3, ACO4, ACO5, or ACO6 and transformed with any ω-transaminase gene in the presence of any C8-C16 fatty alcohol or alkane.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of combinations of fatty aldehyde dehydrogenase genes and acyl-CoA genes to be deleted, ω-transaminase gene introduced, substrate utilized and diamine In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
	Applicants argue that the declaration of Dr. Ahn shows that diamines can be produced when other alkanes having a different number of carbons are used as substrate with the microorganisms described in the specification.  The declaration has been considered and shows that the production of an 8-16 carbon diamine from an 8-16 carbon alkane for the Yarrowia lipolytica strains transformed with the ω-transaminase gene of SEQ ID NO:11 and with all of the acyl-CoA oxidases of SEQ ID NOS: 5-10 and the fatty aldehyde dehydrogenases of SEQ ID NOS 1, 2, and 4 deleted would be enabled.  However, none of the claims are limited to such methods and for the reasons previously discussed the working examples and the knowledge of the ordinary artisan (even considering the showing of the declaration) are not sufficient to enable the full scope of the claimed methods.
Applicants argue that the examples of the specification confirm that diamines compounds can be produced in Yarrowia lipolytica even though exogenous transaminases are applied and thus a skilled artisan would be easily able to understand and implement the same effect using different transaminases.  However, this is not persuasive as the substrate specificity of the transaminase of SEQ ID NO:11 provides absolutely no predictability as to the substrate specificities of other transaminases and the specification provides no guidance for selecting other transaminases which are likely to be successful. Without such guidance a skilled artisan would have to randomly test other transaminases to find ones capable of producing any desired medium chain diamine from an alcohol or alkane substrate of 8-16 carbons.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652